Scott Wilson Roscoe Postle Associates Inc Suite 501, 55 University Avenue, Toronto, ONM5J 2H7 T (416) 947-0907F (416) 947-0395 www.scottwilson.com CONSENT OF AUTHOR TO: British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission (Securities Division) Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Newfoundland and Labrador, Securities Division Registrar of Securities, Prince Edward Island AND TO: Toronto Stock Exchange RE: Crosshair Exploration & Mining Corp. (“Crosshair”) – Consent under National Instrument 43-101 I, David A. Ross, M.Sc., P.Geo., do hereby consent to the public filing of the report titled “Technical Report on the CMBNW Property, Labrador, Canada” dated June 22, 2009, for Crosshair Exploration & Mining Corp., with the securities regulatory authorities referred to above. Dated: June 22, 2009. (Signed) “David A. Ross” David A.
